                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRETT S. TUNSIL,                           :     Civil No. 1:19-CV-0386
                                             :
                Plaintiff,                   :     Judge Sylvia H. Rambo
                                             :
          v.                                 :
                                             :
GOVERNOR THOMAS WOLF, et al.,                :
                                             :
               Defendants.                   :


                                   MEMORANDUM

      Presently before the Court is Mr. Tunsil’s second, third and fourth motions for

appointment of counsel, a second motion for recusal and a restraining order. (Docs. 51,

53 and 55.) For the follow reasons, the Court will deny all of Mr. Tunsil’s motions.

I.    Background

      On March 1, 2019, Barrett Tunsil, an individual presently housed at the State

Correctional Institution in Coal Township, Pennsylvania (SCI-Coal Township), filed this

pro se action pursuant to 42 U.S.C. § 1983. (Doc. 1.) In his Complaint, Mr. Tunsil

alleges Pennsylvania Department of Corrections (DOC) staff at three different facilities

committed acts of “medical malpractice” and “official misconduct” due to their “racial

prejudices and … racial hatred”. (Id.) Mr. Tunsil paid the filing fee in this matter and

does not proceed in forma pauperis. (Doc. 9.) Pursuant to 28 U.S.C. 1915A, the Court
screened the Complaint and dismissed it on June 13, 2019 but granted Mr. Tunsil leave to

file an amended complaint. (Doc. 14.)

      Mr. Tunsil filed an Amended Complaint on June 12, 2019, naming twenty-one

defendants consisting of SCI-Coal Township correctional and contract medical staff.

(Doc. 16.) He alleges Defendants, due to their racial animosities towards him, verbally

assaulted him and withheld medically necessary care for his physical and mental health

ailments. (Id.) The Court directed service of the Amended Complain on November 4,

2019. (Doc. 29.)

      The Corrections Defendants (Wolf, Wetzel, Moore-Smeal, McGinley, Hopwood,

Kopp, Schell, Kulenguskey, Rudisill, Adams, Brownawell, Dramer, Dunn, Biscoe,

Firese, Fisher and Howal) have filed a Motion for More Definite Statement. (Doc. 37.)

Mr. Tunsil has neither filed a response to the Correction Defendants’ motion nor sought

an enlargement of time to do so. The remaining Defendants (Physician Assistant

Buraslaw, Dr. Cooper, Dr. Wallace and Dr. Moclock) have waived service but not yet

filed a response to the Amended Complaint. (Docs. 47, 48, 50 and 52.)

II.   Discussion

      A.     Motions for Counsel (Docs. 51, 53 and 55)

      Mr. Tunsil previously requested counsel after experiencing a “retaliatory cell

search” on August 6, 2019 during which staff stole some of his legal materials. (Doc.

18.) He also stated staff verbally threated him with further retaliation if he did not drop



                                              2
this lawsuit. (Id.) On November 9, 2019, the Court denied his request without prejudice

citing the all familiar factors listed in Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993)

which are utilized by district courts when exercising their discretionary power to appoint

counsel for indigent civil litigants. As previously noted, Mr. Tunsil is not an indigent

civil litigant. (Doc. 28.) Mr. Tunsil’s second, third and fourth motions for counsel are

similarly based. He claims a non-defendant, Mr. Kleman, his Counselor, told him “I ain't

gonna deal with you anymore if you won't stop your grieving complaints about staff”

after the met to discuss Mr. Tunsil’s claims of criminal conduct of SCI-Coal Township

“administrators and contractors”. (Doc. 55.) He also claims that his financial situation,

his access to approximately $6,000 in his inmate trust fund account and private saving

account, leaves him financially unable to obtain counsel because most counsel want

“$7,500.00 with hourly rates and other billed in incidental expenses of which [he] is

financially unable to pay”. (Doc. 53.)

      As the Court previously advised Mr. Tunsil, prisoners do not have a constitutional

or statutory right to appointment of counsel in civil cases. Montgomery v. Pinchak, 294

F.3d 492, 498 (3d Cir. 2002). In determining whether to appoint counsel for an indigent

civil litigant, district courts consider the complexity of the case, the ability of the litigant

to investigate the facts, the existence of conflicting testimony, and the ability of the

litigant to present his claim. See Tabron, supra; see also 28 U.S.C. § 1915(e)(1). The

Court will not appoint counsel for Mr. Tunsil at this moment for several reasons.



                                                3
       First, Mr. Tunsil is not indigent and has not been granted in forma pauperis status.

Thus, Section 1915(e)(1) does not apply to his claim. Nonetheless, even if the Court had

authority to request counsel pursuant to 28 U.S.C. § 1915(e)(1), the Court only seeks

volunteer counsel in the most serious and exceptional cases. See Tabron, supra. Mr.

Tunsil does not cite to any physical, mental or language barrier that prevents him from

pursing his own case. His Complaint, Amended Complaint, and additional filings with

the Court demonstrate that he possesses the ability to read, write, comprehend, and

communicate in English. The same filings also demonstrate his unimpeded access to the

Court. Aside from financial difficulties, Mr. Tunsil has not explained why he is unable to

litigate this case on his own. Further, at this stage of the proceedings, the Court cannot

make a determination that Mr. Tunsil is likely to succeed on the merits. Additionally,

based on a review of the record in this case, the Court does not find that he cannot

adequately articulate his claims. For these reasons, Mr. Tunsil’s second, third and fourth

motions for the appointment of counsel will be denied without prejudice.

       B.     Motion for Recusal and Restraining Order

       In his second motion for recusal, Mr. Tunsil argues “[t]his Court has continued to

reluctantly ignore this Plaintiff's pleas to 1. prevent 2. Restrain 3. Stop, etc., the[ ]

defendants from using their authority-positions-powers-subordinates-tactics (criminal),

and ability to create false-malicious-negligent, and racist situations to cover up

/overshadow [his] allegations of corruption.” (Doc. 55.) He argues that that this Court



                                                4
ignores his claims of Defendants’ malfeasance which in turn emboldens the Defendants

to “brag and show just how powerful they are politically here in the Middle District of

Pennsylvania, just like a MAFIA GANG.” (Id.) “It appears to this Plaintiff, that this

court ‘is' participating in a scandalous endeavor to force the Plaintiff to drop/dismiss his

civil action against the courts (supposed) favorite Defendants.” (Id.) Aside from seeking

the removal of the undersigned, Mr. Tunsil requests the United States Department of

Justice investigate the veracity of his allegations. (Id.)

      First, with respect to recusal, pursuant to 28 U.S.C. § 455(a), “[a]ny justice, judge

or magistrate judge of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” The Supreme Court requires

recusal when “objectively speaking ‘the probability of actual bias on the part of the judge

or decision maker is too high to be constitutionally tolerable.'” Isom v. Arkansas, 140

S.Ct. 342 (2019) (citing Rippo v. Baker, 137 S.Ct. 905, 907, 197 L.Ed.2d 167 (2017) (per

curiam) (quoting Withrow v. Larkins, 421 U.S. 35, 47, 95 S.Ct. 1456, 1464, 43 L.Ed.2d

712 (1975)). The test is whether “the average judge in [the same] position is likely to be

neutral, or whether there is an unconstitutional potential for bias.” Isom, 140 S.Ct. at 343

(quoting Williams v. Pennsylvania, 136 S.Ct. 1899, 1905 (2016)); see also In re:

Kensington Int’l Ltd., 368 F.3d 289, 301 (3d Cir. 2004) ( The test is “whether a

reasonable person, with knowledge of all the facts, would conclude that the judge's

impartiality might reasonably be questioned.”) Moreover, rulings and orders “can only in



                                               5
the rarest circumstances evidence the degree of favoritism or antagonism required . . .

when no extrajudicial source is involved. Almost invariably, they are proper grounds for

appeal, not for recusal.” Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147,

1157, 127 L.Ed.2d 474 (1994). Additionally, “opinions formed by the judge on the basis

of facts introduced or events occurring in the course of the current proceedings, or of

prior proceedings, do not constitute a basis for a bias or partiality motion unless they

display a deep-seated favoritism or antagonism that would make fair judgment

impossible.” Id., 510 U.S. at 555, 114 S.Ct. at 1157. Here, aside from Mr. Tunsil’s self-

serving statements of the Court’s alleged bias against him, he cites no factual basis to

support his claim. This case is in its procedural infancy. Although the Commonwealth

Defendants have filed a motion for a more definite statement in response to the Amended

Complaint, the remaining Defendants have yet to answer or otherwise respond to the

Amendment Complaint. Moreover, to the extent that Mr. Tunsil asks the Court to file

criminal charges against the Defendants based on the allegations of his Amended

Complaint, this request for relief must be denied. This Court cannot impose criminal

penalties on any of the Defendants through the mechanism of a civil rights action, absent

actions amounting to contempt of court. See Concepcion v. Resnik, 143 F. App’x 422,

525-26 (3d Cir. 2005). The law is clear that the authority to initiate criminal complaints

rests exclusively with state and federal prosecutors. Such complaints must be initiated by

a United States Attorney or a federal grand jury, not the federal court. See U.S. v.



                                              6
Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“[T]he United States Attorney is

responsible for the prosecution of all criminal cases within his or her district.”) Likewise,

the Court cannot initiate criminal investigations. See, e.g., Williams ex rel. Faison v. U.S.

Penitentiary Lewisburg, 377 F. App’x 255, 256 (3d Cir. 2010) (per curiam) (“Because

Williams requested only criminal prosecution of those allegedly responsible for her

brother's death, her claims are not cognizable.”)

      Next, Mr. Tunsil seeks a “restraining order against defendants” from using their

authority to continually intimidate and threaten him. (Doc. 55.) He claims a non-

defendant, his Counselor, Mr. Kleman told him he would not deal with him anymore if he

continued to file grievances against staff.

      “A preliminary injunction is an extraordinary remedy granted in limited

circumstances.” Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017)

(citation omitted). In determining whether to grant a motion seeking preliminary

injunctive relief, the Court considers the following four factors: “(1) has the moving party

established a reasonable likelihood of success on the merits (which need not be more

likely than not); (2) is the movant more likely than not to suffer irreparable harm in the

absence of preliminary relief; (3) does the balance of equities tip in its favor; and (4) is an

injunction in the public interest?” Fulton v. City of Philadelphia, 922 F.3d 140, 152 (3d

Cir. 2019) (citing Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017)). If the

first two “gateway factors” are satisfied, “a court then considers the remaining two



                                               7
factors and determines in its sound discretion if all four factors, taken together, balance in

favor of granting the requested relief.” Reilly, 858 F.3d at 179.

      To date, Mr. Tunsil has not made a showing that he is likely to succeed on the

merits of his claim. “The irreparable harm requirement is met if a plaintiff demonstrates

a significant risk that he or she will experience harm that cannot adequately be

compensated after the fact by monetary damages.” Adams v. Freedom Forge Corp., 204

F.3d 475, 484-85 (3d Cir. 2000). An injunction will not issue “simply to eliminate a

possibility of a remote future injury ...” Acierno v. New Castle County, 40 F.3d 645, 655

(3d Cir. 1994) (citations omitted). Mr. Tunsil has not presented any evidence in his

“request” that he will suffer irreparable harm by the denial of an injunction. On the

contrary, he asks this Court to impose an injunction based on his belief of hypothetical

future retaliation. Hence, the “request” is facially unripe and subject to dismissal. See

Dawson v. Frias, 2010 WL 1379894, at *3 (D.N.J. March 30, 2010) (“speculation as to

what might or might not happen in the future” cannot serve as a basis for a valid claim);

Patterson v. Lilley, 2003 WL 21507345 (S.D.N.Y. June 20, 2003) (defendants could only

be held deliberately indifferent to an existing condition, not a speculative future injury).

      An appropriate order follows.


Dated: February 18, 2020                       S/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge




                                              8
